                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

WHITE SURF CONDOMINIUM
MANAGEMENT ASSOCIATION, INC.,

       Plaintiff,

v.                                                      Case No: 6:17-cv-1203-Orl-40TBS

LEXINGTON INSURANCE COMPANY,

       Defendant.


                                          ORDER

       This case comes before the Court without oral argument on Plaintiff’s Motion to

Confirm Appraisal Award (Doc. 45) and Defendant’s response in opposition (Doc. 46).

       Plaintiff White Surf Condominium Association, Inc. filed this lawsuit against its

insurer, Defendant Lexington Insurance Company, in state court, alleging breach of a

commercial insurance policy for failure to pay for damages to Plaintiff’s property caused

by Hurricane Matthew (Doc. 3). Plaintiff demands trial by jury (Id.). Defendant removed

the case (Doc. 1) to this Court where it requested a stay of the litigation and an order

compelling appraisal, pursuant to the terms of the policy (Doc. 17). The motion was

granted in part (Doc. 19), the parties proceeded to appraisal, and an award was rendered

by the appraisal panel (Doc. 45-3). Defendant contests the award, and has filed a

counterclaim for declaratory relief, questioning whether the appraiser appointed by

Plaintiff was impartial (Doc. 31). The stay has been lifted (Doc. 36) and Plaintiff filed this

motion to confirm the appraisal award. The motion is accompanied by the Affidavit of

Juan Cartaya, the subject appraiser, averring that he billed and was paid on an hourly

basis and “never had any financial interest in the outcome of the appraisal process in this
case” (Doc. 45-2). Defendant opposes the relief as premature, noting the pendency of its

counterclaim (Doc. 46, ¶¶ 13-17). Defendant argues that the instant motion seeks,

essentially, a summary judgment before it has even had the chance to depose Mr.

Cartaya about his records and fee arrangement (Id., ¶ 16).

       The Court agrees with Defendant. Whether one of the appraisers was impartial

has been raised in the pleadings and is (apparently) the ultimate issue in the case. As the

impartiality or not of the appraiser is a mixed question of law and fact, Defendant is

entitled to proceed with discovery in the normal course before the issue is joined for

resolution in a motion for summary judgment or at jury trial. Accordingly, Plaintiff’s motion

is DENIED, without prejudice to reassertion in a motion for summary judgment or at trial.

       DONE and ORDERED in Orlando, Florida on February 5, 2019.




Copies furnished to Counsel of Record




                                            -2-
